PER CURIAM.
Petitioner’s motion for rehearing is denied, the per curiam opinion issued in this case on May 3, 2001, is withdrawn, and the following per curiam opinion is issued in its place.
Marywood, a child-placement agency, petitions for review of the court of appeals’ judgment that a birth mother, Corina Vela, had not voluntarily relinquished her parental rights before adoption procedures. 17 S.W.3d 750. This case presents the question of whether a birth mother can revoke her voluntary relinquishment of parental rights solely because the adoption agency failed to advise her of the legal effect of an open adoption agreement. See Tex. Fam. Code § 161.211.
After the court of appeals issued its opinion, the adoptive couple with whom Marywood had placed the child voluntarily relinquished custody and returned the child to Vela. We deny the petition for review.